Cav
sg

JCM/BDEH: USAO 2018R00688

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA

Vv. UNDER SEAL

GIBRAN NELSON-SMITH (a/k/a “Ron”) (Conspiracy to Distribute and Possess
with Intent to Distribute Heroin,
Cocaine Base, and Fentanyl, 21 U.S.C. §
846; Aiding and Abetting, 18 U.S.C. § 2;
Forfeiture, 21 U.S.C. § 853, 28 U.S.C. §

Defendant

Cr a ee

RE / MAR 20 2019
INDICTMENT

MP eRCTC +
CLBAK U.S. DISTHICT COUR
BISTRICT OF MARYLAND

COUNT ONE ay
(Conspiracy to Distribute and Possess with Intent to Distribute
Controlled Dangerous Substances)

The Grand Jury for the District of Maryland charges that:

From in or around 2015 until at least the date of this Indictment, in the District of Maryland
and elsewhere, the Defendant,

GIBRAN NELSON-SMITH (a/k/a “Ron”)

did knowingly, willfully, and unlawfully combine, conspire, confederate, and agree with others
known and unknown to the Grand Jury to knowingly and intentionally distribute and possess with
intent to distribute 100 grams or more of a mixture and substance containing a detectable amount
of heroin, a schedule I controlled substance, 28 grams or more of a mixture and substance
containing a detectable amount of cocaine base (‘crack cocaine”), a schedule II controlled
substance, and a detectable amount of fentanyl, a schedule I] controlled substance, in violation of

Title 21, United States Code, Section 841(a)(1).

21 ULS.C. § 846

CRIMINALNO. DKC-(9-Of 3G

2461) FLED ENTERED
LOOSE RECEIVED

DEPUTY
JCM/DEH: USAG 201 8R00688 |

FORFEITURE ALLEGATION
The Grand Jury for the District of Maryland further finds that:
1, Upon the conviction of an offense in violation of 21 U.S.C. § 846 the Defendant shall
forfeit the following property to the United States pursuant to 21 U.S.C. § 853(a):
a. Any property constituting, or derived from, any proceeds obtained directly or
indirectly as the result of such violation; and
b, Any property used or intended to be used, in any manner or part, to commit, or to

facilitate the commission of, such violation.

2. If any of the property described above, as a result of any act or omission of the Defendant:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
€. has been commingled with other property which cannot be divided without
difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title
21, United States Code, Section 853(p), as incorporated by Title 28, United States Code, Section
2461(c). If the United States is not able to forfeit the specific property listed above directly, it
intends to forfeit it as substitute property.

21 U.S.C. § 853;
28 U.S.C. § 2461(c)
JCM/DEH: USAO 2018R00688

Robert K. Hun | gon
Robert K. Hur
United States Attorney

 

A TRUE BILL:

_ “Wench 2020/9 | SIGNATURE REDACTED |
Date gy a

Foreperson _
